Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as obvious over Mauri (US 5248042).
Regarding claim-1, Mauri discloses a modular nut cleaning plant (Mixture of soil, rocks, brush, and vegetation) (Check: Abstract; Col.1 line8-37; Col.3 line11 to Col.4 line2; Fig.1-2) comprising: 
a nut sizer (drum 20 Fig.1-2) having an open intake end and a discharge end (Fig.6), the nut sizer comprising a nut sizer frame (wheeled chassis 12 provided with framework 56, Fig.1) and rotatable nut sizer cage (drum 20, Fig.1-2, 6) rotatably mounted in the nut sizer frame the nut sizer cage comprising longitudinally extending spaced apart rods (longitudinal bars 28 with opening 32, Fig.6, 9) to allow nuts of a desired size to pass therebetween (onto conveyor 24); 
a stick remover (prescreening device 14, Fig.1-2, 3) having a receiving end and a discharge end (Fig.3) mounted to the nut sizer frame (Fig.1-2), the stick remover comprising: 
a movable endless chain (endless chains 64, Fig.1, 3) defining a plurality of openings to allow nuts to pass therethrough (onto conveyor 18) (See Fig.3); and 
a delivery conveyor (feeding conveyor 18, Fig.1) positioned to receive nuts and other debris that pass through the openings in the endless chain (64), wherein the delivery conveyor delivers nuts and debris that pass through the endless chain directly into the open intake of the nut sizer (20) (Check: Col.3 line11 to Col.4 line2; Fig.1-2).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Mauri (US 5248042) in view of Cappozzo (US 20160368025).
Regarding claim-2, Mauri does not disclose a vacuum unit mounted to the stick remover (14) and positioned to pull loose debris from the nut product stream as it passes under the vacuum unit on the endless chain. Mauri lacks a vacuum unit mounted to the stick remover.
Cappozo discloses a screen for separating solid residues (Fig.1-2) and, also teaches a vacuum unit (separation station 10 with hood 11, Fig.3-4) mounted to the stick remover (screen 1 with plurality of disc 8 or mesh screen, [0005], Fig.3-6) and positioned to pull loose debris from the nut product stream as it passes under the vacuum unit on the endless chain (mesh screen, [0005]) (Check: [0002]).
Therefore, it would be obvious to the skilled person in the art before the effective filing date of the claimed invention to additionally and/or alternatively provide Mauri’s apparatus with the vacuum unit mounted to the stick remover as taught by Cappozzo for purpose of drawing out light weight solid residues.


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Mauri (US 5248042) in view of Cappozzo (US 20160368025).
Regarding claim-15, Mauri discloses a modular nut cleaning apparatus (Mixture of soil, rocks, brush, and vegetation) (Check: Abstract; Col.1 line8-37; Col.3 line11 to Col.4 line2; Fig.1-2) comprising: 
a nut sizer (drum 20 Fig.1-2) with an open intake end (Fig.6) configured to receive nuts (via conveyor 18) from a nut product stream, the nut sizer comprising a rotatable nut sizer cage (drum 20, Fig.1-2, 6) with a plurality of longitudinally extending nut sizer rods (longitudinal bars 28 with opening 32, Fig.6, 9) with spaces therebetween (Fig.6) through which nuts from the nut product stream will pass (onto conveyor 24); 
a stick remover (prescreening device 14, Fig.1-2, 3) with a receiving end for receiving the nut product stream mounted to the nut sizer (20), the stick remover comprising a moving endless chain (endless chains 64, Fig.1, 3) to move sticks toward a discharge end thereof the endless chain defining openings through which nuts in the nut product stream fall (onto conveyor 18); and 10 30704891_1 docx25065.43
a delivery conveyor (feeding conveyor 18, Fig.1) positioned to receive the nuts that pass through the openings in the endless chain of the stick remover and to convey the nut product stream from the stick remover to the open intake end of the nut sizer (20) (Check: Col.3 line11 to Col.4 line2; Fig.1-2). 
But Mauri does not teach a vacuum unit mounted to the stick remover (14), wherein the stick remover conveys the nut product stream through the vacuum unit prior to nuts from the nut product stream passing through the endless chain.
Cappozo discloses a screen for separating solid residues (Fig.1-2) and, also teaches a vacuum unit (separation station 10 with hood 11, Fig.3-4) mounted to the stick remover (screen 1 with plurality of disc 8 or mesh screen, [0005], Fig.3-6), wherein the stick remover (1) conveys the nut product stream through the vacuum unit prior to nuts from the nut product stream passing through the endless chain. It can easily construe by the person skilled in the art to place/positioned the vacuum prior at the beginning of stick remover so that vacuum unit pull loose debris from the nut product stream as it passes under the vacuum unit on the endless chain (mesh screen, [0005]) (Check: [0002]).
Therefore, it would be obvious to the skilled person in the art before the effective filing date of the claimed invention to additionally and/or alternatively provide Mauri’s apparatus with a vacuum unit mounted to the stick remover, wherein the stick remover conveys the nut product stream through the vacuum unit prior to nuts from the nut product stream passing through the endless chain as taught by Cappozzo for purpose of drawing out light weight solid residues prior to proceed for further separation.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Mauri (US 5248042) in view of Cappozzo (US 20160368025) and further view of Vaughan (US 1564914).
Regarding claim-16, Mauri as modified disclose wherein the nut sizer comprises: a nut sizer frame (wheeled chassis 12 provided with framework 56, Fig.1); the rotatable nut sizer cage (drum 20, Fig.1-2, 6) mounted to the nut sizer frame (Fig.1-2). 
But Mauri does not teach a plurality of accelerator plates configured to move nuts in the nut product stream in the nut sizer cage (20) from the intake end toward the discharge end thereof (Fig.6).
Vaughan discloses a nut cleaning and separating apparatus (Fig.1) and, also teaches a plurality of accelerator plates (disc 51, angle plates/beaters 52) configured to move nuts in the nut product stream in the nut sizer cage (drum 43) from the intake end toward the discharge end thereof (The use of discs on which to mount said beaters prevents too rapid travel of the nuts from one end of the drum, Pg.4 line88-91)(Fig.3-4).
Therefore, it would be obvious to the skilled person in the art before the effective filing date of the claimed invention to additionally provide Mauri’s nut sizer with a plurality of accelerator plates configured to move nuts in the nut product stream in the nut sizer cage (20) from the intake end toward the discharge end thereof (Fig.6) as taught by Vaughan for purpose of prevents too rapid travel of the nuts from one end to other end of the drum. 

Allowable Subject Matter
Claims 3-5, 7-8, and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
“Claim-9: The stick remover being reversibly positionable on the nut sizer frame such that the nut receiving end of the stick remover may be positioned on a right or left side of the nut sizer, the delivery conveyor positioned between upper and lower runs of the endless chain” in combination with the rest of the claim language is not taught or suggested by the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion
Claims 1-2, and 15-16 are rejected.
Claims 3-5, 7-8, and 17-19 are objected
Claims 9-14 are allowed. 
Claims 6, and 20 have been canceled.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD AWAIS whose telephone number is (571)272-4955. The examiner can normally be reached Monday-Friday 7-4 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571)272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MA/Examiner, Art Unit 3651   
                                                                                                                                                                                         /GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651